Citation Nr: 0525766	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1981 to 
June 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  By rating decision in November 1993, entitlement to 
service connection for pes planus, was denied; the veteran 
did not file a notice of disagreement.  

2.  In March 2001, the veteran requested that his claim of 
service connection for bilateral pes planus, be reopened. 

3.  Evidence received since the November 1993 rating decision 
is not so significant that it must be considered to fairly 
decide the veteran's claim of service connection for 
bilateral pes planus. 


CONCLUSIONS OF LAW

1.  The November 1993 rating decision which denied service 
connection for pes planus, is final.  38 U.S.C.A. § 7105(c) 
(West 2002). 

2.  Evidence received since the November 1993 rating decision 
is not new and material, and the veteran's claim of service 
connection for bilateral pes planus, has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the September 
2001 and February 2005 RO letters have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in the RO 
letter the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the September 2001 VCAA letter 
implicitly notified the veteran that she should submit any 
pertinent evidence in her possession.  In this regard, she 
was repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in July 
2001 came before the veteran received notification of her 
rights under the VCAA in September 2001.  It is arguable that 
the VCAA notice was not timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the September 2001 and 
February 2005 RO letters regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  The 
veteran submitted new evidence, while her claim was on 
appeal, indicating she understood her rights to produce 
evidence.  Under these circumstances, the Board finds that 
all notification and development action needed to render a 
fair decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and a VA examination.  The Board notes that 
an etiology opinion has not been provided.  However, since 
the veteran's service medical records are negative and the 
veteran has failed to produce any evidence of a link to 
service, the Board concludes that the record as it stands 
includes sufficient competent evidence to decide the claim 
and that no etiology opinion is necessary.  38 C.F.R. 
§ 3.159(c)(4).  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with these issues.

Criteria and Analysis

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for pes planus 
was denied by a rating decision in November 1993.  The 
veteran was advised of that determination and furnished 
notice of appellate rights and procedures, but a timely 
notice of disagreement was not received to initiate an 
appeal.  That decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  Applicable law, however, provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.   

It appears that the RO, in the July 2001 rating decision, 
denied the veteran's claim to reopen on the basis of no new 
and material evidence.  Nevertheless, regardless of the RO's 
determination under the new and material evidence analysis, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

For purposes of this case, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) 
have been amended for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  The 
veteran's request to reopen in the present case was received 
in March 2001, so the amended version of 38 C.F.R. § 3.156(a) 
does not apply. 

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  The "benefit of the 
doubt doctrine," however, does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet. App. 
462 (1994).

The veteran's claim for service connection of pes planus was 
denied by the November 1991 rating decision because her 
current diagnosis of flat feet was not connected to service, 
as the service medical records were silent for a foot 
disability.  Since the November 1991 rating decision the 
veteran has submitted July 2000 VA treatment notes reflecting 
complaints of painful heel and arches and a diagnosis of 
bilateral plantar fasciitis, January 2000 treatment notes 
reflecting bilateral plantar fasciitis, veteran's statement 
indicating that she currently had foot supports, and 
veteran's statement indicating that she was diagnosed with 
flat feet in 1992.  The evidence that the veteran has a 
plantar fasciitis and wears foot supports is new, as it was 
not of record previously; however, it is not new and material 
evidence because the evidence is not significant.  The 
evidence does not establish a link to service, which was the 
basis of the November 1993 denial.  The veteran's statement 
that she was diagnosed as having flat feet in 1992 is 
insufficient.  She would need to show some kind of evidence 
of treatment or medical diagnosis of a foot disability in 
1992.
As no new and material evidence has been received, the 
veteran's claim has not been reopened.  






ORDER

The appeal is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


